On February 19, 2014, the Defendant was sentenced for Charge I: Criminal Possession of Dangerous Drugs With Intent to Distribute, a felony, in violation of Section 45-9-103(b), MCA committed to a state prison to be designated by the Montana Department of Corrections for a period of Twenty (20) years, with Five (5) years suspended, this sentence shall run consecutively to the sentence in Cause No. DC-13-122; for Charge HI: Use or Possession of Property Subject to Criminal Forfeiture, a felony, in violation of Section 45-9-206, MCA committed to a state prison to be designated by the Department of Corrections for a term of Ten (10) years, with Five (5) years suspended, this sentence will run concurrently with sentence in Charge I in this cause and consecutively to the sentence in Cause No. DC-13-122; for Charge IV: Criminal Possession of Drug Paraphernalia, a misdemeanor, in violation of Section 45-10-103, MCA committed to the Ravalli County Detention Center for a period of Six (6) months, this sentence will run concurrently with the sentences in Charges I and HI in this cause and consecutively to the sentence in Cause No. DC-13-122; for Charge V: Resisting Arrest, a misdemeanor, in violation of Section 45-7-301, MCA committed to the Ravalli County Detention Center for a period of Six (6) months, this sentence will run concurrently with the sentences in Charges I, HI and IV in this cause and consecutively to the sentence in Cause No. DC-13-122; and for Charge VI: Driving Without a Valid Driver’s license, a misdemeanor, in violation of Section 61-5-102, MCA committed to the Ravalli County Detention Center for a period of Six (6) months, this sentence will run concurrently with the sentences in Charges I, HI, IV and V in this cause and consecutively to the sentence in Cause No. DC-13-122; and other terms and conditions given in the Judgment and Commitment on February 19, 2014. Charge H: Criminal Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102(6), MCA was Dismissed. That the total commitment period for all three cases is Twenty-Seven (27) years with Five (5) years suspended.
On March 19,2014, an AMENDED Judgment and Commitment was filed.
On August 7,2014, the Defendant’s Applicationforreview of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the *102Division”).
DATED this 8th day of September, 2014.
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was represented by Bill Fulbright, Ravalli County Attorney.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.